             Case 1:19-cv-01091-MBH Document 5 Filed 07/29/19 Page 1 of 2




            ∬ntり 2復 ■112b              Stttt2ダ   Court of∫ 2bor,I CI斑 如メ
      ******************* *
                                                     *
      JUST!NE OSTERKAMP,                             *
                                                     *
                          Plaintiff,
                                                     *    No.19… 1091C
      V.                                             *     Fi:ed:Ju:y29,2019
                                                     *
      UN!TED STATES,                                 *
                                                     *
                          Defendant.
                                                     *
     ******************* *


                                             ORDER
      The court is in receipt of plaintiff's one page, hand-written complaint. Plaintiff's
complaint states, in its entirety:1

           i a woman, Angeline, daughter of God

           Claim

           1. Amy picray dba Jones County lowa Treasurer       is in Breach of Fiduciary
                Duty

           2. Amy picray     has made False Fraudulent claim of "debt"

           3. Amy picray in Collusion with lmaginary    Friend "STATE OF IOWA" are
                forcing involuntary servitude peonage and Theft of Living people

           4.   Amy picray is in violation of US Bankruptcy.

                See attached
                   All rights reserved
                           by: Angeline
                           aka Angeline Ann Osterkamp


         It appears from the documents included with plaintiff's complaint, Ms. Picray sent
plaintiff a letter reminding her to renew her automobile registration. Nowhere in plaintiff's
papers is there an indication that plaintiff has any claims against the United States. All
claims in the United States Court of Federal Claims must be filed against the United
States as the defendant. See United States v. Sherwood,312 U.S. 584, 588 (1941)

1   All capitalization is as it appears in Ms. Osterkamp's complaint.



                                                                              7018 0040 0001 1393 1815
          Case 1:19-cv-01091-MBH Document 5 Filed 07/29/19 Page 2 of 2



("jurisdiction is confined to the rendition of money judgments in suits brought for that relief
against the United States . . . and if the relief sought is against others than the United
States the suit as to them must be ignored as beyond the jurisdiction of the court").
Relatedly, it is well established that this court lacks jurisdiction to hear claims against
individuals. See id.; see also Cooper v. United States, 137 Fed. Cl. 432,434 (2018)
(finding that the United States Court of Federal Claims "lacks subject matter jurisdiction
to consider plaintiffs claims to the extent they are made against individuals"); Robinson
v. United States,127 Fed. Cl. 417,420 (2016) ("The court is without Jurisdiction over
claims against individuals."' (quoting Emerson v. United States, 123 Fed. Cl. 126, 129
(2015))). Therefore, the court lacks jurisdiction over the allegations in plaintiff's complaint.

       In addition, plaintiff filed her complaint without paying the requisite filing fee or
submitting an application to proceed in forma pauperis. As a result, the above captioned
case is DISMISSED, without prejudice.



       :T:S S0 0RDERED.
